DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 10-13 are presented for examination.
Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810401697.1, filed on 4/28/2018.
Response to Arguments
Applicant's arguments with respect to the claims above filed on 05/11/2022, have been considered but are moot in view of the new ground(s) of rejection. After further search and thorough examination of present application claims 1-8, 10-13 remain rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US pub, 2008/0240100 A1) in view of Raza (US pub, 2019/0036876).
Referring to claim 1,10 Smith teaches a network access method for an edge router (Fig. 1, the edge router being a specialized router residing at the edge or boundary of network) being in communication connection with a cloud gateway and at least one tenant network edge device (see [abs], Fig. 1, see L3 satellite in connected to cloud gateway routers 130a b c) with cloud 140 and at least one network device and one tenant network edge device, i.e. host terminals on either ends of the network), the method comprising:
receiving a first request message sent by a first tenant network edge device in the at least one tenant network edge device (see paragraph [011], L3 Satellite 120 receives one or more data packets to a predetermined port from a terminal 110A….destined for routers 130 a b or c )
acquiring a first request identifier corresponding to the first tenant network edge device based on port information of a port connected to the first tenant network edge device, the first request identifier being used to identify the first tenant network edge device  (see paragraphs [011], [012], [014], acquiring VLAN tag or VLAN ID corresponding to the first network device based on port information of a connected port and VLAN id is used to identify the first network device – Fig 2. Item 230);
adding the first request identifier to the first request message to generate a processed first request message (see paragraph [017], tag packet with VLAN ID to generate a processed message, i.e. packet with added VLAN ID – Fig. 2, item 240): and
forwarding the processed first request message to the cloud gateway (see paragraph [030], [031], processed packet with tagged VLAN ID is forward to the cloud router 130 by performing route lookup), based on a stored routing table [032], stored ARP table is updated).
Smith teaches the invention but expressly lacks acquiring the first request identifier corresponding to the first tenant network edge device according to a corresponding relationship table between the first tenant network edge device and the first request identifier of the first tenant network edge device.
However Raza, a pertinent art in same field of endeavor teaches wherein acquiring a first request identifier corresponding to the first tenant network edge device based on port information of a port connected to the first tenant network edge device comprises: acquiring the first request identifier corresponding to the first tenant network edge device according to a corresponding relationship table between the first tenant network edge device and the first request identifier of the first tenant network edge device (Fig. 4, illustrates relationship table between first edge device and request identifier of the edge device -- see paragraphs [043]-[045]).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Smiths cloud network to include a relationship table with respective identifiers to identify network device based on port information as taught by Raza to identify and edge networking devices within the network performing network address translation (NAT) in order to efficiently scale networking edge devices as each router in the chassis may be configured to interact with and handle its own interfaces to realize cloud communication. 
Referring to claims 2 & 11 Smith teaches the method according to claim 1, wherein the method further comprises:
receiving a first response message sent by the cloud gateway in response to the first request message, wherein the first response message comprises a first response identifier (see paragraph [035], receiving a response message from cloud router 130C and vlan id is used to identify network edge device, i.e. the host terminal where that packet is directed to), and the first response identifier is used to identify the first tenant network edge device;
removing the first response identifier for the first response message to generate a processed first response message (see paragraph [035], L3 Satellite 120 is configured …to remove the VLAN ID associated with the received data packet): and
forwarding the processed first response message to the first tenant network edge device, based on the port information (see paragraph [035], forward the received data packet without the VLAN ID to the host terminal 110A via the predetermined port).
Referring to claim 5, Smith teaches a network access apparatus for an edge router, the edge router being in communication connection with a cloud gateway and at least one tenant network edge device (see [abs], Fig. 1, see L3 satellite in connected to cloud gateway routers 130a b c) with cloud 140 and at least one network device and one tenant network edge device, i.e. host terminals on either ends of the network), the apparatus comprising:
at least one processor (see paragraph [037], processor): and a memory storing instructions ([047])wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations the operations comprising:
receiving a first request message sent by a first tenant network edge device in the at least one tenant network edge device (see paragraph [011], L3 Satellite 120 receives one or more data packets to a predetermined port from a terminal 110A….destined for router 130); 
acquiring a first request identifier corresponding to the first tenant network edge device based on port information of a port connected to the first tenant network edge device, the first request identifier being used to identify the first tenant network edge device;
adding the first request identifier to the first request message to generate a processed first request message (see paragraph [017], tag packet with VLAN ID to generate a processed message, i.e. packet with added VLAN ID – Fig. 2, item 240); and
forwarding the processed first request message to the cloud gateway, based on a stored routing table (see paragraph [035], forward the received data packet without the VLAN ID to the host terminal 110A via the predetermined port),
Smith teaches the invention but expressly lacks acquiring the first request identifier corresponding to the first tenant network edge device according to a corresponding relationship table between the first tenant network edge device and the first request identifier of the first tenant network edge device
However Raza, a pertinent art in same field of endeavor teaches wherein acquiring a first request identifier corresponding to the first tenant network edge device based on port information of a port connected to the first tenant network edge device comprises: acquiring the first request identifier corresponding to the first tenant network edge device according to a corresponding relationship table between the first tenant network edge device and the first request identifier of the first tenant network edge device(Fig. 4, illustrates relationship table between first edge device and request identifier of the edge device -- see paragraphs [043]-[045])
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Smiths cloud network to include a relationship table with respective identifiers to identify network device based on port information as taught by Raza to identify and edge networking devices within the network performing network address translation (NAT) in order to efficiently scale networking edge devices as each router in the chassis may be configured to interact with and handle its own interfaces to realize cloud communication. 
Referring to claim 6, Smith teaches the apparatus according to claim 5, wherein the operations further comprise: 
receiving a first response message sent by the cloud gateway in response to the first request message, wherein the first response message comprises a first response identifier, and the first response identifier is used to identify the first tenant network edge device (see paragraph [035], receiving a response message from cloud router 130C and vlan id is used to identify network edge device, i.e. the host terminal where that packet is directed to);
removing the first response the first response identifier for the first response message to generate a processed first response message (see paragraph [035], L3 Satellite 120 is configured …to remove the VLAN TAG/ID associated with the received data packet); and
forwarding the processed first response message to the first tenant network edge device, based on the port information (see paragraph [035], forward the received data packet without the VLAN ID to the host terminal 110A via the predetermined port).
Claims 3, 4, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Raza in further view of Leung (US pub, 2003/0165121).
Referring to claim 3, Smith and Raza teaches edge router, the first and second edge network device and cloud gateways and receives the first identifier but smith expressly lacks access switch in communication with second network edge device and adding a second identifier to the message.
Neither Smith nor Raza expressly teach wherein the edge router is in communication connection with an access switch, and the access switch is in communication connection with a second tenant network edge device of the at least one tenant network edge device and the method further comprises: receiving an intermediate message sent by the access switch, wherein the intermediate message comprises a second tenant identifier and a second request message received by the access switch from the second tenant network edge device, and the second tenant identifier is used to identify the second tenant network edge device
However, Leung teaches a gateway that adds two identifier IP and port to the payload (see figure 4, item along with adding private IP address to the payload of a message). Furthermore, Leung teaches wherein the edge router is in communication connection with an access switch, and the access switch is in communication connection with a second tenant network edge device of the at least one tenant network edge device (fig. 4, item 400, gateway device), and the method further comprises: receiving an intermediate message sent by the access switch, wherein the intermediate message comprises a second tenant identifier and a second request message received by the access switch from the second tenant network edge device, and the second tenant identifier is used to identify the second tenant network edge device (see paragraph [031], receiving message with NAI and IP address from the second edge network device); Leung teaches acquiring a second request identifier corresponding to the second tenant network edge device based on the second tenant identifier ([015], [016], [023], acquiring a Private IP address corresponding to the second tenant network edge device based on the identifier); Leung teaches adding the second request identifier to the intermediate message, and removing the second tenant identifier, in generate a processed intermediate message (see paragraph [037]); and forwarding the processed intermediate message to the cloud gateway based on the routing table (see paragraph [018], forwarding the processed message based on translation table).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Smiths and Raza’s cloud network to include a secondary device such a gateway or switch taught by Leung to include secondary identifier onto a networking packet to further identify and edge networking devices within the network performing network address translation (NAT) in order to efficiently scale networking edge devices as each router in the chassis may be configured to interact with and handle its own interfaces to realize cloud communication. 
Referring to claim 4, Leung teaches the method according to claim 3, wherein the method further comprises:
receiving a second response message sent by the cloud gateway in response to the second request message, wherein the second response message comprises a second response identifier (see paragraph [031], receiving second message with NAI and IP address from the second edge network device), and the second response identifier is used to identify the second tenant network edge device (see paragraph [031], receiving message with NAI and IP address from the second edge network device); acquiring the second tenant identifier corresponding to the second tenant network edge device based on the second response identifier ([015], [016], [023], acquiring a Private IP address corresponding to the second tenant network edge device based on the identifier); removing the second response identifier for the second response message, and adding the second tenant identifier, to generate a processed second response message (see paragraph [037]); and
forwarding the processed second response message to the access switch, based on the routing table (see paragraph [018], forwarding the processed message based on translation table).
Referring to claim 7, is rejected for reasons and rationales similar to claim 3 above.
Referring to claim 8, is rejected for reasons and rationales similar to claim 4 above.
Referring to claim 12, is rejected for reasons and rationales similar to claim 3 above.
Referring to claim 13 is rejected for reasons and rationales similar to claim 4 above.                                                                                                                                                                  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454